                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

GREG BERBAN,                              §
                                          §
       Plaintiff,                         §
                                          §
VS.                                       §      Civil Action No. 5:20-cv-1122
                                          §
HOME DEPOT USA, INC.,                     §
                                          §
       Defendant.                         §      JURY TRIAL DEMANDED

                        PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE DISTRICT JUDGE OF SAID COURT:

       NOW COMES Plaintiff, Greg Berban, and files his Original Complaint against

Defendant, Home Depot USA, Inc. Plaintiff would respectfully show this Honorable

Court as follows:

                                           I.
                                         PARTIES

       1.1     Plaintiff, Greg Berban, is a citizen of Guadalupe County, Texas.

       1.2     Defendant, Home Depot USA, Inc. (hereinafter “Home Depot”) is a for-

profit corporation organized under the laws of the State of Delaware and with its

principal place of business in Atlanta, Georgia. Home Depot may be served by serving

Corporation Service Company at 211 E. 7th Street, Suite 620 Austin, Texas 78701. Service

is requested at this time.

                                         II.
                                VENUE AND JURISDICTION

       2.1     This Court has original jurisdiction over this case pursuant to 28 U.S.C. §

1332(a)(1) as the matter in controversy exceeds the sum of $75,000.00 and the case and

controversy is between citizens of different states.
         2.2      This Court has personal jurisdiction over the Defendant because they do

business in Texas and have sufficient contacts with the State of Texas, both generally and

with regard to this specific action, so that the exercise of personal jurisdiction over each

of them is proper. This Court has specific personal jurisdiction over the Defendant.

         2.3      This Court has specific personal jurisdiction over Defendant Home Depot

because Home Depot purposely directed activities to the State of Texas and has availed

itself of the privilege of conducting activities within Texas. The claims made in this

lawsuit arise foreseeably from the direction of those purposeful activities toward the State

of Texas and from the purposeful availment by Defendant of the privileges and benefits

of conducting business in the State of Texas. Home Depot continuously holds itself out

as conducting business in Texas. Among other things, Home Depot maintains multiple

stores throughout Texas, offers services in hundreds of Texas communities, advertises
                                  1                                                                   2




for employees in Texas and employs and pays thousands of workers in the State of Texas,
                              3




sells a substantial quantity of its own products and products manufactured by others in

the State of Texas, and affirmatively solicits business directly from citizens and residents

of the State of Texas.                Those activities, among others, demonstrate Home Depot’s

purposeful direction of economic activity to the State of Texas and its development of

substantial and continuous contacts within the State of Texas. The exercise of specific


1
  This is illustrated on Home Depot’s own website, which includes a directory of its stores within the State of Texas.
See https://www.homedepot.com/l/tx. Data aggregation sites suggest that Home Depot has nearly 2,000 locations in
the United States and its territories, and that nearly 200 of those locations are in the State of Texas. See, e.g.,
https://www.scrapehero.com/location-reports/Homedepot-USA/ (identifying 1,988 Home Depot stores in the United
States and that 180 of those stores (9%) are located in Texas).
2
  The Store Directory on Home Depot’s website also includes a list of Texas communities in which it offers services.
See https://www.homedepot.com/l/tx.
3
   Home Depot’s website includes a page permitting job seekers to identify their locations, including locations in
Texas, and determine the potential availability of jobs in that locale. See https://careers.homedepot.com/job-search-
results/?location=Texas%2C%20USA&state=TX&country=US&radius=15. Home Depot also posts available jobs in
Texas to popular job search websites like indeed.com and ziprecruiter.com.

                                                    Page 2 of 7
personal jurisdiction in this matter is appropriate, moreover, because Home Depot

committed a tort in Guadalupe County, Texas while performing work within Texas. It

was foreseeable to Defendant Home Depot that the purposeful direction of its activities

to the State of Texas would result in a lawsuit in Texas. The exercise of specific personal

jurisdiction over the Defendant is consistent with the Texas Long Arm Statute (as

expressed in Chapter 17 of the Texas Civil Practice and Remedies Code), comports with

due process, and does not offend traditional notions of fair play and substantial justice.

       2.4    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred in this judicial

district. Specifically, the occurrence giving rise to this lawsuit occurred in Guadalupe

County, Texas.

                                          III.
                                    BACKGROUND FACTS

       3.1    On April 14, 2020, Plaintiff Greg Berban, was visiting Home Depot to rent

a 12-foot ladder.

       3.2    As the Home Depot employee handed the 12-foot ladder to Plaintiff, an

extension ladder fell from the rack, hitting Plaintiff in the head.

       3.3    Under the negligent actions of omission and commission of Home Depot

employees, agents, and/or contractors, who controlled the manner in which the ladders

are hung in the store, Plaintiff suffered serious injuries.

       3.4    At all relevant times, the employees, agents, and/or contractors of Home

Depot were in the course and scope of their employment with Home Depot. Further,

because Home Depot was in control over the manner in which the ladders were to be

hung, Home Depot is liable for Plaintiff’s injuries.




                                          Page 3 of 7
            CAUSES OF ACTION AGAINST HOME DEPOT USA, INC.

                                       IV.
                       NEGLIGENCE AND RESPONDEAT SUPERIOR

      4.1    Home Depot committed actions of omission and commission, which

collectively and severally constituted negligence. That negligence proximately caused

the incident in question and Plaintiff’s damages.

      4.2    Home Depot owed Plaintiff a duty to exercise ordinary care. Home Depot’s

acts or omission of negligence include, without limitation, one or more of the following:

             (a) Failing to use ordinary care in properly training and monitoring its
                 employees, agents, and/or contractors with respect to safe ladder
                 hanging;

             (b) Failing to use ordinary care in supervising its employees and/or agents’
                 activities;

             (c) Failing to use ordinary care to prevent its employees and/or agents
                 from causing an unreasonable risk of harm to others;

             (d) Failing to use ordinary care in taking precautions to protect the safety of
                 others when its employees and/or agents perform or control work that
                 is inherently dangerous;

             (e) Failing to use ordinary care in protecting others from peril when the
                 peril is under their control;

             (f) Failing to use ordinary care in taking affirmative action to control or
                 avoid increasing the danger from a condition that has been created by
                 their conduct;

             (g) Failing to exercise reasonable care to avoid a foreseeable risk of injury
                 to others;

             (h) Failing to exercise reasonable care in performing services for another;

             (i) Negligently exercising control over its employees, agents, and/or
                 contractors; and,

             (j) Failing to use reasonable care under the circumstances.




                                        Page 4 of 7
      4.3    Home Depot is liable for the conduct of its agents, servants, contractors,

subcontractors, and/or employees under the doctrine of respondeat superior. The actions,

omissions, and commissions of Home Depot by way of the actions of its agents, servants,

contractors, subcontractors, and/or employees proximately caused the occurrence in

question and the severe injuries suffered by Plaintiff, Greg Berban.

                                          V.
                                   PREMISES LIABILITY

      5.1    In addition, or in the alternative, at the time of the incident, Home Depot

occupied and/or controlled the premises where the incident occurred.

      5.2    Plaintiff was on Home Depot’s premises with the express or implied

knowledge of Home Depot. Further, Plaintiff was on Home Depot’s premises for the

mutual benefit of both Plaintiff and Home Depot. Plaintiff was an invitee of Home Depot,

which was open to the general public for the purposes of transacting business.

      5.3    At the time of the subject incident, a condition of the premises - the manner

in which Home Depot hung the ladders in its store - posed an unreasonable and

foreseeable risk of harm. Home Depot had actual knowledge of the danger or knew or

reasonably should have known of the danger posed by that condition.

      5.4    Home Depot failed to exercise ordinary care to protect Plaintiff from the

danger by failing to warn Plaintiff of the condition and failing to make that condition

reasonably safe.

      5.5    Home Depot exercised or retained some control over the manner in which

the ladders in its store were hung and maintained while made available for purchase.

      5.6    Home Depot’s failure to use ordinary care proximately caused the incident

in question and Plaintiff’s injuries and damages.




                                        Page 5 of 7
                                        DAMAGES

                                           VI.
                                     ACTUAL DAMAGES

       6.1    At the time of the incident in question, which forms the basis of this suit,

Plaintiff, Greg Berban, was a healthy adult. As a result of the incident, Plaintiff suffered

in the past and will likely suffer in the future, damages including physical pain, mental

anguish, physical impairment, disfigurement, lost earnings, lost earning capacity, and

reasonable and necessary medical expenses, for which the Plaintiff seeks recovery herein.

                                       VII.
                      PREJUDGMENT AND POST-JUDGMENT INTEREST

       7.1    Plaintiff seeks prejudgment and post-judgment interest at the maximum

legal rate.

                                         VIII.
                                 CONDITIONS PRECEDENT

       8.1    All conditions precedent to Plaintiff’s right to recover and Defendant’s

liability have been performed or have occurred.

                                            IX.
                                       JURY DEMAND

       9.1    Plaintiff requests a trial by jury and has tendered the requisite fee.

                                            X.
                                          PRAYER

       10.1   WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant

be cited to appear and answer herein, that this cause be set for trial before a jury, and that

Plaintiff recover judgment of and from Defendant for his actual damages, in such an

amount as the evidence shows and the jury determines to be proper, together with

prejudgment interest and post-judgment interest, cost of suit, and such other and further




                                          Page 6 of 7
relief to which Plaintiff may show himself to be justly entitled, whether at law or in

equity.

      Dated this 21 day of September, 2020.
                   st




                                       Respectfully submitted,

                                       WATTS GUERRA LLP
                                       4 Dominion Drive
                                       Building 3 - Suite 100
                                       San Antonio, Texas 78257
                                       Telephone: (210) 447.0500
                                       Fax: (210) 447.0501


                                       By:     /s/ Shalimar S. Wallis
                                               FRANCISCO GUERRA, IV
                                               Texas State Bar No. 00796684
                                               Email: fguerra@wattsguerra.com
                                               SHALIMAR S. WALLIS
                                               Texas State Bar No. 24033191
                                               Email: swallis@wattsguerra.com

                                       ATTORNEYS FOR PLAINTIFF




                                      Page 7 of 7
